[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Joanne Burks appeals from a decision of the Administrator, Unemployment Compensation Act. She claims that the Appeals Referee and the Employment Security Board of Review improperly weighed the evidence and erroneously assessed the credibility of the witnesses.
Upon an appeal from the Unemployment Commissioner, this court may not adjudicate questions of fact. This court may not substitute its own conclusions for those of the Commissioner. "It may go no further than to determine whether the Commissioner acted unreasonably, arbitrarily, or illegally." Guevara v. Administrator, 172 Conn. 492, 495 (1977).
Upon a review of the record, I conclude that the decision of the Board is not arbitrary, unreasonable or illegal. Accordingly, the appeal is dismissed.
GEORGE N. THIM, JUDGE